Citation Nr: 1641092	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  07-17 003 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service from May to July 1969.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a July 2006 decision by the RO which denied, in part, service connection for a right knee disability.  A videoconference Board hearing was held before the undersigned Acting Veterans Law Judge in June 2009 and a copy of the hearing transcript has been associated with the claims file.  

In January 2010, the Board denied service connection for the right knee disability but vacated that decision in December 2010 because evidence which had been of record was not considered in the prior Board decision.  In September 2011, the Board again denied service connection for the right knee disability.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated and remanded the September 2011 Board decision.  In July 2014, the Board again denied service connection for the right knee disability.  The Veteran appealed the Board's July 2014 decision to the Court.  In a May 2015 Joint Motion for Remand, the Court vacated and remanded the July 2014 Board decision.  The case has returned to the Board for further adjudication.  

In May 2007, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the California Department of Veteran's Affairs as the Veteran's power of attorney (POA).  In April 2010, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Tony Arjo as his POA.  ).  In June 2015, the Veteran submitted a new VA Form 21-22a appointing private attorney Daniel Krasnegor as his POA.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the claim on appeal.  There is also a paperless electronic (Veterans Benefits Management System or VBMS) claims file associated with the Veteran's claim.  A review of the VBMS file reveals additional documents pertinent to the claim on appeal, to include a private medical opinion submitted by the Veteran through his representative in May 2016.  The Veteran, through his representative, waived initial agency of original jurisdiction (AOJ) review of the evidence in July 2016.  See 38 C.F.R. § 20.1304 (c) (2015).


FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving all doubt in favor of the Veteran, his right knee disability had its onset during active service.


CONCLUSION OF LAW

A right knee disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for a right knee disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that his preexisting right knee disability was aggravated by active service as it became more painful, unstable and worsened in severity.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.  §§ 3.307 , 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111; 38 C.F.R. § 3.304 (b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board also may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The record evidence shows that, prior to service, in approximately April 1967 or April 1968, the Veteran was involved in a motorcycle accident in which he sustained a fracture of the patella and rupture of the lateral and medial collateral ligaments of the right knee.  He had surgery to repair the ligaments and was in a plaster cast for approximately 8 weeks.  At the time of the Veteran's entry into active service, on his pre-induction examination in October 1968, he noted that he had undergone recent pre-service surgery.  At that time, he was noted to be in poor health, was given a physical profile for his lower extremities, and found to be physically disqualified for service.  In May 1969, the Veteran was reexamined prior to his entry into active service.  It was noted that he was healed from his knee surgery and he was found fit for military service.  He was not shown to have a knee disability.  Therefore, the Veteran is entitled to the presumption of soundness.  The Board notes that, in order to rebut the presumption of soundness, the record must show by clear and unmistakable evidence that the injury or disease existed before acceptance and enrollment on to active service and was not aggravated by such service.  38 U.S.C.A. § 1111.

Service treatment records dated in June 1969 reflect that the Veteran complained of knee pain.  The Veteran was noted to have a grossly deranged knee with extreme medial collateral instability, anterior drawer sign and patellar derangement.  X-ray evidence showed gross coarse collateral ligament and joint calcification in the lateral cruciate ligaments.  A July 1969 Medical Board reflects that the Veteran
reported that he had fractured his patella and ruptured his right knee lateral and medial collateral ligaments in a pre-service motorcycle accident.  He then underwent surgery to repair the ligaments and had had continuous episodes of effusion, pain, and weakness after this in civilian life, with great exacerbation of them by any form of strenuous exercise.  The Medical Board found him to be unfit for duty due to symptomatic right knee internal derangement.  The Medical Board determined that the Veteran's right knee disability existed prior to service and was not aggravated by service.

Post service medical records show that, on private outpatient treatment in October 1998, the Veteran reported swelling of the leg on and off since his right knee surgery.  He reported that he had been given a fluid pill two to three years earlier and was feeling much better but had not taken the pill in a year.  An examination report reflects that the Veteran's right knee was well healed from medial surgery.  He was shown to have calf pitting edema.  

Private treatment records from Conway Medical Center dated in November 1998 reflect that the Veteran was diagnosed as having recurrent arthralgia and effusion of the right knee for years.  A November 1998 radiology report reflects prominent hypertrophic changes more prominent along the lateral side of the knee, and soft tissue calcifications along the medial side. 

An August 2004 private report from Dr. J.N. reflects that the Veteran reported pain in the bilateral knees for the previous two to three years.  Upon examination, there was no swelling in the knees and his gait was normal without any need for assistive devices.  His range of motion was 0 to 140.  He was noted to have generalized anthralgias involving multiple joints. 

An April 2005 private record reflects complaints of pain for the prior eight years.  A May 2005 private record reflects that the Veteran reported knee pain for approximately three years. 

A June 2009 private medical record from Dr. S.L.B. indicates that the Veteran had called with questions regarding service related problems.  Dr. S.L.B. stated that he believed the Veteran would have developed posttraumatic degenerative arthritis of his right knee with or without basic training, but that some of the impact activities from basic training perhaps added to or caused some, although not a majority, of the Veteran's present day X-ray changes.

During the June 2009 Board hearing, the Veteran testified that he had surgery on his right knee prior to service and he reported this pre-service medical history when he was initially examined for service enlistment in 1968.  The Veteran testified that his knee began to swell about a week or two after starting basic training but he was not allowed to go on sick call until about the third or fourth week of training.  He said that he went on sick call no more than three times; twice to have the knee drained and the third time when "they was getting ready to get rid of me."  See Hearing Transcript p. 11-12.  The Veteran also testified that, when he was medically discharged from service, he was never informed that he could contest the Medical Board findings or submit evidence on his behalf and was told that, if he didn't accept the medical discharge, he would be sent to Vietnam.  See Hearing Transcript p. 13.  The Veteran reported that he tried to go to VA for treatment for about two years after service and he called VA 10 to 15 times a week but was never able to talk to anyone.  When he would get to talk to someone, they would tell him that he could come in on a certain day of the week but, when he would go to the VA facility, no one would be there and he would stay until someone finally came in.  See Hearing Transcript p. 17-18.  He said that he finally gave up on going to VA and sought medical treatment from various private doctors but those physicians are now deceased and he was unable to obtain any treatment records prior to 1996.  The Veteran finally testified that he has had chronic knee problems and has used a cane and knee brace ever since service.  See Hearing Transcript p. 19.  

A VA examination was conducted in January 2011.  At the time, the Veteran's claims file was reviewed and his pre-service, service, and post-service history was considered.  The examiner noted that the Veteran had had right knee surgery before service, in 1967.  After examining the Veteran and considering X-rays, the examiner felt that the Veteran probably had anterior cruciate and medial collateral ligament deficiencies causing advanced degenerative arthritis.  The examiner felt that it was more likely than not that his current problems were attributed to his pre-service injury.  The examiner found that the Veteran had been in service for only a brief period of time, and it had no relationship to his current degenerative changes which were the result of the pre-service injury.  The examiner opined that more probably then not, the Veteran's right knee disability was not service-connected.  

In February 2014, a VHA orthopedic surgeon stated, in pertinent part, that "in my medical opinion, I was unable to find any clear and unmistakable evidence that [the Veteran's] preexisting right knee injury and disability was chronically aggravated or worsened by active service."  In a May 2014 addendum opinion, the same orthopedist asserted that the evidence "indicates a chronic knee injury of long duration vs. an acute injury that could have occurred during approximately four weeks of basic training."   

In November 2015, another VHA orthopedic surgeon stated, in pertinent part, that "it is my medical opinion, within a reasonable degree of certainty, that this Veteran had a pre-existing right knee disability prior to enlistment.  Based [on] the report dated June 29, 1969, the diagnosis of this disability is severe instability of the right knee due to injury to the medial collateral ligament and anterior cruciate ligament."  The orthopedic surgeon further noted that "[t]he presence of calcification of ligaments on the x-rays that date indicate that the injury was greater than four weeks, as calcific changes on x-ray do not occur until at least six weeks following injury."  The orthopedic surgeon opined, "[t]here is clear and unmistakable evidence that this Veteran's disability existed prior to enlistment, and there is no evidence in the record that his short tour of duty of approximately one month caused aggravation, additional injury, or permanent worsening of his right knee disability."  

In a May 2016 private medical opinion, Dr. T.R.C. stated, in pertinent part, that "it is at least as likely as not that [the Veteran's] right knee injury was aggravated by military service."  Dr. T.R.C. indicated a thorough review of the Veteran's medical file to include his pre-enlistment medical examination, as well as his re-examinations in April and May 1969.  Dr. T.R.C. noted that basic training was very rigorous and consisted of long days of marching, drilling, running, knee bends, standing in formation, obstacle courses and swimming with little to no recovery time.  Further, Dr. T.R.C. noted that there is a high rate of injury in recruits and trainees and that "a high rate of injury in a young and fit population speaks to the grueling physical training requirements of basic training."  Dr. T.R.C. opined "[m]edically speaking, it is not necessary to have any specific event in service to cause a knee injury...The regular daily activities of boot camp are sufficient stress to cause a debilitating knee injury, or to aggravate a pre-existing injury."  Dr. T.R.C. noted that the medical evidence documented in the Veteran's pre-enlistment physical states that his knee was completely healed at the time and not an ongoing medical condition.  Therefore, Dr. T.R.C. opined "[the Veteran's knee disability] was more likely than not aggravated by his military service."

The Veteran contends that he first injured his knee in a motorcycle accident in approximately April 1967 or April 1968.  The Veteran also contends that he reported such at his time of entrance into active service.  The Veteran further contends that his knee disability was aggravated by his military service due to the regular strenuous duties of a recruit. 

After reviewing the totality of the evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's right knee disability preexisted service.  The evidence of pre-service knee surgery contemporaneous to the Veteran's entrance on to active service in addition to the opinions of the November 2015 orthopedic surgeon and the May 2016 private examiner clearly show that there is clear and unmistakable medical evidence that a right knee disability pre-existed service entrance.  In making this determination, both the November 2015 and May 2016 examiners acknowledged that the enlistment examination failed to report the claimed pre-service right knee condition.  Significantly, there is no competent medical evidence of record to refute these findings.  Thus, the pre-induction evidence and the November 2015 VA and May 2016 private opinions constitute clear and unmistakable evidence that the Veteran's right knee disability preexisted service. 

With respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's right knee disability clearly and unmistakably pre-existed service entrance.  The Board also must determine whether such disability clearly and unmistakably was not aggravated during service.

Turning to the issue of whether the Veteran's current right knee disability was aggravated by service, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

First, the Veteran was examined by VA in January 2011 to determine the nature and etiology of his current right knee disability.  The VA examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and current findings.  The Veteran reported that he had torn cartilage and ligaments in a motorcycle accident many years earlier and had intermittent swelling precipitated by activity ever since.  The examiner opined that it was more likely than not that the Veteran's current knee problems were related to the motor cycle accident and surgery prior to service and his brief time in service had no relationship to the current degenerative changes.  The VA examiner also noted that the Veteran had no significant fatigue, pain, or loss of motion on repetitive maneuvers.  This examiner did not provide a complete rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any weight).  This examiner only addressed the Veteran's pre-service surgery and his brief period of service and did not discuss the Veteran's contentions and arguments regarding the intensity of basic training and the impact of the intense physical activity.  See Dalton, 21 Vet. App. at 23 (finding that an examination is inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Therefore, the January 2011 VA examiner's opinion is afforded no probative value.

Additional opinions were obtained in February 2014 and in May 2015.  The VHA examiner who provided these opinions reported that he was unable to find any clear and unmistakable evidence that the Veteran's preexisting right knee injury and disability were chronically aggravated or worsened by the Veteran's active service.  This examiner noted that the Veteran's injury was indicative of a chronic knee injury rather than an injury that could have occurred during the Veteran's short period of active duty.  The February 2014 and May 2015 medical opinions were found insufficient by the Court for adjudication purposes because they did not answer the questions that the Board had posed previously.  The Court's findings regarding the February 2014 and May 2015 opinions are the law of the case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  Because it is bound by the Court's findings, the Board concludes that the February 2014 and May 2015 opinions are entitled to no probative value in adjudicating the Veteran's currently appealed claim. 

In a November 2015 VHA report, the examiner opined that the Veteran's right knee disability was not aggravated by his period of active service.  This examiner reasoned that there was no evidence in the record that the Veteran's short tour of duty of approximately one month caused aggravation, additional injury, or permanent worsening of the Veteran's right knee disability.  The Board finds that this opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The Board notes, however, that the November 2015 VHA examiner did not find by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progression of the condition.  Rather, this examiner simply found a lack of evidence in the record. 

Therefore, the Board finds that the most probative opinion of record is that of Dr. T.R.C in May 2016.  Dr. T.R.C. opined in May 2016 that the Veteran's right knee disability was aggravated by his military service.  Dr. T.R.C. reasoned that there was ample evidence that the Veteran's right knee was injured prior to service and that such healed prior to his entrance into service.  Further, Dr. T.R.C. noted that there was a high rate of injury of recruits and trainees in basic training as the process was physically grueling.  Dr. T.R.C. cited to several studies noting that injury rates are between 6-12 in every 100 trainees per month.  Dr. T.R.C. noted that "[t]he usual daily activities of boot camp are sufficient stress to cause a debilitating knee injury, or to aggravate a pre-existing injury."  The Board finds that this opinion was based upon a review of the Veteran's medical history and contained a complete rationale and, as such, was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that there are no definitive findings in the record evidence that the in-service increase in right knee symptomatology experienced by the Veteran was a natural progression of his right knee disability.  The Board finds that the evidence does not clearly and unmistakably show that such right knee disability was not aggravated in service or any increase was the natural progression of the condition.  Thus, the evidence of record does not rebut the presumption of aggravation prong and the presumption of soundness remains.  See Wagner, 370 F.3d at 1096.

Therefore, the issue which remains before the Board in this appeal is whether the Veteran's current right knee disability was caused by or began in service.  As to the in service element, the Veteran testified during his June 2009 Board hearing that his knee began to swell during basic training.  The Veteran's testimony is probative evidence of an in-service injury.  The Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within his realm of personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 470.  Throughout the course of this appeal, the Veteran has maintained consistently that he suffered knee problems in service.  The Board notes that the Veteran is competent to report such and finds the Veteran's statements to be credible.  Furthermore, as noted previously, the June 1969 service treatment record shows that the Veteran was found to have gross coarse collateral ligament and joint calcification in the lateral cruciate ligaments as well as a grossly deranged knee.  

Finally, as to the nexus element, the May 2016 private physician's statement that the Veteran's right knee injury was aggravated by his military service establishes a causal relationship between the Veteran's right knee disability and his active service.  In addition, the June 2009 private physician noted that the "impact activities from basic training perhaps added to or caused some...of the Veteran's present day X-ray changes."  In summary, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for a right knee disability is warranted.  See also 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


